Mr. Justice Scholfield delivered the opinion of the Court: This writ of error is improperly sued out of this court. It should have been sued out of the Appellate Court for the Fourth District. It must therefore be dismissed. The decree sought to be reversed is upon a creditor’s bill declaring certain lands subject to the lien of certain judgments, and that, unless the judgments shall be paid, the lands shall be sold upon execution, but subject to redemption. No freehold is involved, and there is no other ground upon which we can take jurisdiction. Conkey et al. v. Knight et al. 104 Ill. 337; Clement v. Reitz et al. 103 id. 315; Sawyer et al. v. Moyer et al. 105 id. 192; Chicago, Burlington and Quincy Railroad Co. v. Watson et al. id. 217; Galbraith v. Plasters, 101 id. 444; Furnace Co. et al. v. Vinnedge et al. 106 id. 650; Chicago and Great Western Railroad Land Co. et al. v. Peck et al. 112 id. 408; Hutchinson v. Howe, 100 id. 11; Johns v. Boyd, 117 id. 339. The writ of error is dismissed, with leave to plaintiff in error to withdraw record, abstract and briefs, to re-file in the Appellate Court. Writ dismissed.